          Case 4:18-cv-03197-SBA Document 65 Filed 10/22/19 Page 1 of 4



 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2   Environment & Natural Resources Division
 3   SETH M. BARSKY, Chief
     MEREDITH L. FLAX, Assistant Chief
 4   ALISON C. FINNEGAN, Trial Attorney
     U.S. Department of Justice
 5   Environment & Natural Resources Division
 6   Wildlife & Marine Resources Section
     Ben Franklin Station, P.O. Box 7611
 7   Washington, D.C. 20044-7611
     Tel: (202) 305-0500; Fax: (202) 305-0275
 8
 9   Attorneys for Defendants

10                        IN THE UNITED STATES DISTRICT COURT
11
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                      OAKLAND DIVISION
13
14
      CENTER FOR ENVIRONMENTAL                 )
15
      HEALTH, et al.,                          )
16                                             )
                     Plaintiffs,               )
17                                             )
18                           v.                )
                                               )   CASE NO. 4:18-cv-03197-SBA
19    ANDREW WHEELER, in his official          )
      capacity as Acting Administrator of the  )   STIPULATION FOR EXTENSION OF
20    U.S. Environmental Protection Agency, et )   TIME TO ANSWER SECOND AMENDED
21    al.,                                     )   COMPLAINT
                                               )
22                   Defendants,               )
                                               )
23    and                                      )
24                                             )
      CROPLIFE AMERICA,                        )
25                                             )
                     Intervenor-Defendant.     )
26                                             )
27
28


                                                   1
             Case 4:18-cv-03197-SBA Document 65 Filed 10/22/19 Page 2 of 4



 1            This Stipulation is entered into by and between Plaintiffs Center for Environmental
 2   Health, Center for Biological Diversity, and Californians for Pesticide Reform (“Plaintiffs”);
 3   Defendants Andrew Wheeler, in his official capacity as Acting Administrator of the U.S.
 4   Environmental Protection Agency (“EPA”), the EPA, U.S. Fish and Wildlife Service, and David
 5   Bernhardt, in his official capacity as Secretary of the Department of Interior (“Federal
 6   Defendants”); and Intervenor-Defendant CropLife America (“CropLife”).
 7            WHEREAS, Plaintiffs filed a Complaint for Declaratory and Injunctive Relief
 8   (“Complaint”) pursuant to the Endangered Species Act, 16 U.S.C. §§ 1531-1544, on May 30,
 9   2018;
10            WHEREAS, Plaintiffs filed an Amended Complaint on July 25, 2018 (ECF 18);
11            WHEREAS, Plaintiffs filed a Motion for Leave to File a Second Amended and
12   Supplemental Complaint (“Second Amended Complaint”) on November 21, 2018 (ECF 40),
13   which was granted;
14            WHEREAS, Plaintiffs filed their Second Amended Complaint on November 27, 2018
15   (ECF 43);
16            WHEREAS, Federal Defendants filed a motion to dismiss the Second Amended
17   Complaint on February 15, 2019;
18            WHEREAS, after the motion to dismiss was fully briefed, on October 15, 2019, the
19   parties received notice that the Court had denied Federal Defendants’ motion to dismiss (ECF
20   62);
21            WHEREAS, Federal Defendants’ answer to the Second Amended Complaint is due on
22   October 29, 2019;
23            WHEREAS, the parties agree to extend the time for Federal Defendants to file and serve
24   their answer, through and including November 13, 2019;
25            Pursuant to Local Rule 6-2, the Parties jointly stipulate and request that the Court order
26   that the time for Federal Defendants to answer the Second Amended Complaint is extended
27   through and including November 13, 2019.
28   Dated: October 22, 2019                               Respectfully submitted,


                                                       2
         Case 4:18-cv-03197-SBA Document 65 Filed 10/22/19 Page 3 of 4



 1   /s/ Jonathan Evans (with permission)             JEAN E. WILLIAMS,
     Stephanie Parent                                 Deputy Assistant Attorney General
 2   Center for Biological Diversity                  Environment & Natural Resources Division
 3   P.O. Box 11374                                   SETH M. BARSKY, Chief
     Portland, OR 97211-0374                          MEREDITH L. FLAX, Assistant Chief
 4   Tel: 971-717-6404
                                                      /s/ Alison C. Finnegan
 5   Jonathan Evans                                   ALISON C. FINNEGAN, Trial Attorney
 6   Center for Biological Diversity                  U.S. Department of Justice
     1212 Broadway Street, Suite 800                  Environment & Natural Resources Division
 7   Oakland, CA 94612                                Wildlife & Marine Resources Section
     Tel: 510-844-7100, ext. 318                      Ben Franklin Station
 8   jevans@biologicaldiversity.org                   P.O. Box 7611
 9                                                    Washington, DC 20044-7611
                                                      Tel: (202) 305-0500 Fax: (202) 305-0275
10   Counsel for Plaintiffs                           Counsel for Federal Defendants
11
12    WILEY REIN LLP

13    /s/ David B. Weinberg (with permission)
      David B. Weinberg (DC Bar No. 186247)
14
      dweinberg@wileyrein.com
15    1776 K Street NW
      Washington, DC 20006
16    Telephone: (202) 719-7000
17    Fax: (202) 719-7049
      Counsel for Intervenor-Defendant CropLife
18    America
19
20
21
22
23
24
25
26
27
28


                                                  3
          Case 4:18-cv-03197-SBA Document 65 Filed 10/22/19 Page 4 of 4



 1                                      [PROPOSED] ORDER
 2          Pursuant to Stipulation, Federal Defendants’ answer to the Second Amended Complaint
 3   is due no later than November 13, 2019.                              S DISTRICT
                                                                       ATE           C
                                                                      T




                                                                                        O
                                                                  S
 4          IT IS SO ORDERED.




                                                                                         U
                                                                 ED




                                                                                          RT
                                                                                   ERED




                                                             UNIT
                                                                             O ORD
 5                                                                    IT IS S




                                                                                                 R NIA
 6                    October 22
     Dated: __________________________, 2019          ___________________________________strong




                                                             NO
                                                                                  B. Arm
                                                                           aundra
                                                                   Judge S




                                                                                                FO
                                                      Honorable Saundra Brown Armstrong




                                                              RT




                                                                                            LI
 7                                                              E R District JudgeC
                                                      United States




                                                                  H




                                                                                            A
                                                                    N                   F
                                                                          D IS T IC T O
 8                                                                              R


 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  1
